—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed by a temporary employment agency for approximately six months until he tendered his resignation, allegedly because he was being harassed by co-workers. Claimant admitted at the hearing, however, that he not did substantively discuss his concerns with the employer prior to resigning. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant voluntarily left his employment without good cause. Significantly, the Board credited the testimony of the employer’s witness that continuing work was available to claimant and that he could have been reassigned to another position had he made the employer aware of the problem. Conflicts with co-workers do not necessarily constitute good cause for leaving one’s employment particularly where, as here, the claimant fails to protect his or her employment by bringing the concern to the employer’s attention prior to resigning (see, Matter of Jones [Hudacs], 197 AD2d 733; see also, Matter of Abrams [Sweeney], 240 AD2d 833).
Cardona, P. J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.